Citation Nr: 1749353	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-63 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to an effective date prior to May 24, 2016 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Eric A. Shore, Attorney


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1980 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2016, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned an initial 50 percent disability rating, effective May 24, 2016.

The record before the Board consists of Virtual VA and the Veterans Benefits Management System (VBMS) files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas. Total occupational and social impairment is not demonstrated.

2.  The Veteran submitted a claim for service connection for PTSD on May 24, 2016. 

3.  A formal or informal claim for service connection for PTSD was not received by VA prior to May 24, 2016.  The record contains no statement, communication, or other information from the Veteran, prior to May 24, 2016, that can reasonably be construed as constituting an earlier claim for service connection for PTSD.





CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating, but not higher, for PTSD, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an effective date earlier than May 24, 2016, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5101 (a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.304(f), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating for PTSD

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  In addition, the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126 (a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (b).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107 (b).

The Veteran is seeking entitlement to a higher initial rating for PTSD, evaluated as 50 percent disabling as of May 24, 2016.  After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that an increased initial rating of 70 percent, but no higher, for the Veteran's PTSD is warranted.

Upon receipt of his claim, the Veteran was seen at the local VAMC for a psychology consult in July 2016. He then underwent a VA examination in September 2016 and has been seeking continual treatment since, with the most recent note of record from December 2016. 

During the July consult the physician noted moderate to severe levels of depression manifest by symptoms of depressed mood, anhedonia, sleep disturbances, self-criticalness, concentration problems, and decreased interest in activities previously enjoyed.  The Veteran denied suicidal ideation and stated that his symptoms occurred anywhere from several times per week to daily.  The examiner also assessed anxiety in the Veteran.  His symptoms suggested severe levels of anxiety manifesting as feeling anxious, worrying too much and being unable to control the worry, trouble relaxing, being restless, becoming easily annoyed and feeling afraid something awful might happen.  The physician also noted that although the Veteran reported that he has been more withdrawn and guarded in his relationships, he maintains close relations with his siblings and two of his children.  He was casually dressed and appropriately groomed at the time of the consult.  His demeanor was open and cooperative and no psychomotor abnormalities were observed. 

During the VA examination in September 2016, the examiner reported the Veteran did have a diagnosis of PTSD that conformed to the DSM-5 criteria.  During the examination the Veteran reported depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships and occasional neglect of personal appearance and hygiene.  The physician noted no evidence of psychosis, mania, or disorientation.  He also noted that he Veteran denied suicidal ideations and sometimes went up to a week between showers.  The Veteran did report showering daily when working.  The Veteran was noted as also displaying the symptoms of impaired concentration and intense feelings of anger, but was capable of managing his financial affairs. 

Following the Veteran's description of his symptoms, the examiner characterized the Veteran's level of occupational and social impairment as that of reduced reliability and productivity.  The Veteran has had various employment over the years, with his most recent employment in July 2016 at the VAMC.  He lost his most recent job due to anger at work over a break in to his personal apartment.  Although his PTSD causes difficulty in maintaining employment, his drug and alcohol addiction have been the main reason for his lack of solid employment prior to this recent incident.  

The examiner also noted a long history of substance abuse, including enrollment in an Army substance abuse program for alcohol use prior to the traumatic incident.  The Veteran has also had a long history of legal and behavioral problems both prior to the military and following his discharge.  

The most recent record of the Veteran's mental health treatment is from December 2016.  During an individual therapy session, the Veteran reported slight improvement in mood, with appropriate hygiene, good behavioral control and coherent speech.  Although the Veteran mentioned intermittent suicidal ideation, he did not have a plan or intention.  There was also no indication of hallucinations, delusional beliefs or paranoid ideation.  The examiner characterized the Veteran as managing psychosocial stressors more effectively.   

Even though not all of the listed symptoms compatible with a 70 percent rating were demonstrated, the Board concludes that the type and degree of symptoms demonstrated are of similar severity as those contemplated for a 70 percent disability rating.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

According to the evidence of record, the Veteran has reported heightened distrust, anger, and irritability with others, and although he initially denied any homicidal or suicidal thoughts or plans, reported thinking about it abstractly in the most recent mental health treatment session.  He has exhibited a depressed mood and reported anxiety, but he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal finances and household without assistance.

Thus, the Board finds that the Veteran's occupational and social impairment is manifested with deficiencies in most areas, such as work, family relations, mood, due to his PTSD symptoms of near-continuous anxiety, worry, and depression; impaired impulse control, such as irritability; avoidance.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the severity, frequency, and duration of the Veteran's PTSD symptoms are consistent with a 70 percent disability rating. 

The Veteran's PTSD symptoms are adequately captured by the criteria associated with a 70 percent rating.  His symptoms are not, however, equivalent in severity to, or more nearly approximate, the symptoms corresponding to a 100 percent rating under the General Rating Formula.  There is no evidence that the Veteran's PTSD is manifested by symptoms more nearly approximated with a 100 percent rating under the General Rating Formula for Mental Disorders, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or any other symptoms equivalent in severity, frequency, or duration.  38 C.F.R. § 4.130 (2016).  The Veteran has denied or otherwise did not display obsessional rituals which interfered with routine activities.  His speech has not been intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with examiners and others in a clear, coherent manner.  He also has continued social relationships with his siblings and children.  The Veteran did not complain of any major memory loss, disorientation to time or place, or other hallucinations.  His PTSD affects most areas of his life but does not represent total impairment.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected PTSD more nearly approximates the criteria for a higher initial 70 percent disability rating, but no higher.  In granting an initial 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

III. Earlier Effective Date for PTSD

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2). 

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101 (a); 38 C.F.R. §§ 3.151 (a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled an effective earlier than May 24, 2016, for the grant of service connection for PTSD. 

With regard to the date of claim, at the outset, the Board finds the evidence does not demonstrate an informal claim for service connection for PTSD or other psychiatric disability was received within one year after the Veteran's separation from military service on June 29, 1982, so the effective date obviously cannot be the day following his separation from service.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. §3.400 (b)(2)(i).  Moreover, the claims folder contains no communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, service connection for any disability prior to May 24, 2016.  See 38 C.F.R. §§ 3.1 (p), 3.155(a). Lalonde v. West, 12 Vet. App. 377, 382 (1999).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

With regard to the medical evidence of record, the Board has also considered that the Veteran's service treatment records (STRs) dated from 1980 to 1982 and his post-service VA treatment records dated from 1999 to 2016 document symptoms of and treatment for trouble sleeping, drug and alcohol dependency, anxiety, and depression.  Nevertheless, the Board does not find that such STRs and post-service VA medical records would constitute an informal claim for service connection for a psychiatric disorder or PTSD.  His STRs are military treatment records created by a military physician.  His post-service VA treatment records dated from May 1999 to December 2016 are VA generated records created by VA medical personnel and counselors.  They are not a communication from the Veteran, his representative, a Member of Congress, or an agent communicating an intent to file a claim for compensation benefits.  See 38 C.F.R. §§ 3.1, 3.155(a), (b).  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), (citing Brannon, 12 Vet. App. at 35).  Furthermore, the Court has held that, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  In addition, the Court has held that a Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993). 

VA must have some means of distinguishing between legitimate claims and ordinary medical paperwork.  The basic procedural requirements imposed by § 3.155 serve this purpose.  Indeed, if the Veteran's STRs and post-service VA treatment records were interpreted as an informal claim for service connection for a psychiatric disability, this "would eviscerate the intent requirement [of § 3.155]."  See Ellington, 22 Vet. App. at 146.

The Court recognized two exceptions to this general rule: (1) when an underlying claim has been awarded and the medical records demonstrate that a veteran's disability has increased (38 C.F.R. § 3.157), or (2) when an underlying claim has been denied and the medical records evidence new and material evidence to reopen the claim.  Criswell, 20 Vet. App at 504.  However, neither exception applies in this case.  Any references to psychiatric disability or PTSD in the VA treatment records, prior to the effective date of award assigned in this case, could not support an application to reopen under 38 C.F.R. § 3.157 (b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

There is no provision in the law allowing for an earlier effective date based on the fact that his psychiatric problems existed from the time of his military service as documented in his STRs and his later VA treatment records, and VA psychological examination.  The Board's actions are bound by the applicable law and regulations as written and we no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104 (c). 

Accordingly, the Board concludes that May 26, 2016, the date of receipt of the Veteran's initial formal claim for service connection for PTSD, is the proper effective date for the grant of service connection.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to an initial 70 percent rating, but not higher, for PTSD,  is granted.

An effective date earlier than May 24, 2016, for the grant of service connection for PTSD, is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


